Citation Nr: 0207271	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  02-02 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of being eligible to receive 
VA benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1948 to 
April 1952.  He had an additional period of active military 
duty from December 1962 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  In that decision, the RO 
determined that the appellant was not recognized as the 
veteran's surviving spouse for the purpose of being eligible 
to receive VA benefits, and the RO also determined that 
service connection for the cause of the veteran's death was 
not warranted.  The appellant perfected a timely appeal of 
the RO's adverse September 2000 determinations.


REMAND

A review of the record reflects that the appellant filed her 
VA Form 9 substantive appeal in February 2002.  At this time, 
she requested a personal hearing before a Member of the Board 
at the RO.  Consequently, this matter is referred to the RO 
for the appropriate action.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

		The RO should schedule a personal hearing for the
		appellant before a Member of the Board of Veterans'
		Appeals at the local VA regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




